     Case 2:19-cv-00874-GMN-EJY Document 50 Filed 04/16/21 Page 1 of 4




 1 D. Lee Roberts, Jr., Esq.
   lroberts@wwhgd.com
 2 Nevada Bar No. 8877
   Ryan T. Gormley, Esq.
 3 rgormley@wwhgd.com
   Nevada Bar No. 13494
 4 Jonathan J. Winn, Esq.
   jwinn@wwhgd.com
 5 Nevada Bar No. 12896
   WEINBERG, WHEELER, HUDGINS,
 6   GUNN & DIAL, LLC
   6385 South Rainbow Blvd., Suite 400
 7 Las Vegas, Nevada 89118
   Telephone: (702) 938-3838
 8 Facsimile: (702) 938-3864

 9 Attorneys for Defendant
   Swift Transportation Co. of Arizona, LLC
10

11
                                UNITED STATES DISTRICT COURT
12
                                        DISTRICT OF NEVADA
13
     LAURA PETERS,                                     Case No. 2:19-cv-00874-GMN-EJY
14
                          Plaintiff,
15
            v.                                              STIPULATION AND ORDER TO
16                                                         EXTEND DISCOVERY DEADLINES
17 SWIFT TRANSPORTATION CO. OF
   ARIZONA, LLC; DOE DRIVER; DOES I                                (SIXTH REQUEST)
18 through XX, inclusive; and ROE BUSINESS
   ENTITIES I through XX, inclusive,
19

20                        Defendants.

21

22

23          Defendant Swift Transportation Co. of Arizona, LLC (“Swift”) and Plaintiff Laura Peters

24 (“Ms. Peters” or “Plaintiff”), by and through their respective undersigned counsel, hereby stipulate

25 and agree to extend the current discovery deadlines set forth in the Scheduling Order entered on

26 January 27, 2021 (ECF No. 41), pursuant to LR 26-3. This is the sixth stipulation to extend the

27 discovery deadlines.

28   ///

                                                 Page 1 of 4
     Case 2:19-cv-00874-GMN-EJY Document 50 Filed 04/16/21 Page 2 of 4




 1 A.         Statement Specifying the Discovery Completed

 2            To date, the parties have completed significant written discovery. Plaintiff has disclosed

 3 twenty two supplements to her Rule 26(a) initial disclosures, identifying over 50 witnesses and

 4 thousands of pages of records. Plaintiff has also responded and provided supplemental responses

 5 to two sets of requests for production and two sets of interrogatories. Swift has also disclosed over

 6 a thousand pages of records and subpoenaed records from dozens of medical providers. The

 7 parties have also served and responded to Rule 34 vehicle inspection requests. Further, three

 8 medical examinations of Ms. Peters arranged by Swift have taken place.

 9            As for experts, on April 5, 2021, the parties made initial expert disclosures. Plaintiff

10 identified nine medical professionals as non-retained medical expert/treating physicians. Plaintiff

11 further identified ten initial experts, in the areas of accident reconstruction/biomechanical, spinal

12 surgery, orthopedics, economics, radiology, neuropsychology, neurology, addiction, life care

13 planning, and occupational therapy. Swift identified six initial experts, in the areas of spinal

14 surgery,       orthopedics,   neurology,     life    care      planning,   psychiatry,     and    accident
                                 1
15 reconstruction/biomechanical.

16            As for depositions, Swift deposed Plaintiff on March 9, 2021. Swift has noticed the

17 depositions of five lay witnesses, two first responders, three treating providers, and five non-

18 retained medical expert/treating physicians for dates between April 23, 2021 and May 13, 2021.

19 B.         Specific Description of the Discovery that Remains to be Completed

20            Discovery in this case has been ongoing and additional discovery remains to be

21 completed, including, but not limited to:

22               Written Discovery. The parties are meeting and conferring over past responses and

23                Swift will continue to evaluate the need for additional requests or subpoenas

24                depending on how discovery progresses, particularly since Ms. Peters is still

25                undergoing treatment.

26               Experts. The parties intend to disclose rebuttal experts.

27   1
      The descriptions of the parties’ experts’ areas of expertise is for information purposes only, and in no
     way is intended or should be construed as defining or otherwise limiting the scope or expertise of said
28   experts.

                                                    Page 2 of 4
     Case 2:19-cv-00874-GMN-EJY Document 50 Filed 04/16/21 Page 3 of 4




 1              Depositions. Swift intends to take a number of depositions in this matter, including,

 2               but not limited to, the depositions referenced above, additional non-retained medical

 3               expert/treating physicians, and experts disclosed by Plaintiff. Plaintiff also intends to

 4               take a number of depositions, including, but not limited to, Swift, several lay

 5               witnesses, several medical providers, and experts disclosed by Swift.         Given the

 6               number of witnesses, the parties anticipate the need to take more than ten depositions.

 7              All other discovery deemed necessary by the parties in accordance with the scheduling

 8               order and permitted by law.

 9 C.        Reasons Why Discovery was not Completed

10           Since the last discovery extension, the parties have progressed in discovery. Given the

11 number of experts disclosed by the parties (16 retained experts in total), as well as the extensive

12 injuries alleged by Ms. Peters, her ongoing treatment, accommodating the schedules of various

13 busy medical professionals and expert witnesses, and the general complex nature of this matter, the

14 parties request a 60 day extension to the rebuttal expert deadline and a 75 day extension to the

15 close of discovery deadline. The parties seek the 45 days between the rebuttal expert deadline and

16 the close of discovery deadline, instead of the typical 30, so as to allow additional time for expert

17 depositions following the disclosure of rebuttal designations.

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

                                                  Page 3 of 4
     Case 2:19-cv-00874-GMN-EJY Document 50 Filed 04/16/21 Page 4 of 4




 1 D.       Proposed Schedule for Completing Remaining Discovery

 2 Event                                     Current Deadline (ECF No. 41)        Proposed Deadline
   Discovery Cutoff                          06/04/2021                           08/19/2021
 3
   Deadline Amend Pleadings/Add Parties      03/03/2021                           Passed
 4 Initial Expert Disclosure                 04/05/2021                           Passed
   Rebuttal Expert Disclosure                05/05/2021                           07/05/2021
 5 Dispositive Motions                       07/02/2021                           09/20/2021
   Pretrial Order                            08/02/2021                           10/20/2021
 6

 7          If dispositive motions are filed, the deadline for filing the pretrial order will be suspended

 8 until 30 days after decision on the dipositive motions or further court order. The disclosures

 9 required by Fed. R. Civ. P. 26(a)(3) and any objections to them must be included in the pretrial

10 order.

11 DATED: April 15, 2021                              DATED: April 15, 2021

12 /s/ Ryan T. Gormley                                /s/ Ramzy P. Ladah (with permission)
   D. Lee Roberts, Jr., Esq.                          Ramzy Paul Ladah, Esq.
13 Ryan T. Gormley, Esq.                              LADAH LAW FIRM, PLLC
   WEINBERG, WHEELER, HUDGINS,                        517 S. Third Street
14   GUNN & DIAL, LLC                                 Las Vegas, Nevada 89101
   6385 South Rainbow Blvd., Suite 400                Attorneys for Plaintiff
15 Las Vegas, Nevada 89118                            Laura Peters
   Attorneys for Defendant
16 Swift Transportation Co. of Arizona, LLC

17

18           IT IS SO ORDERED.
19 DATED: April 16, 2021

20
                                           _______________________________________
21
                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                 Page 4 of 4
